DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed 10 December 2020 has been entered.  Claims 8 and 18-20 are cancelled and claims 21-26 are new.  Claims 1-4, 6, 9, 11-17 and 21-26 are pending.
Given a new grounds of rejection under 35 U.S.C. (b) is set forth below, this action is non-final.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 9 and 11-1 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-4, 6, 9, 11-16, 21 and 22 are directed to a computer-implemented method to generate a recipe using plant-based ingredients to mimic a given animal-based food item.  Claims 17 and 23-26 are directed to a system for generating a recipe to mimic a given target food item.  
The claims appear to be directed at the idea of generating a recipe to mimic an equivalent food item and allow for every possible way to accomplish this.  The inventive method and system are described with a very high-degree of generality such that one of ordinary skill in the art cannot determine whether the applicants, at the time the application was filed, had possession of the claimed invention.  
An Applicant shows possession of the claimed invention by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and formulas that fully set forth the claimed invention (MPEP §2163 I).  
In this instance, the applicant has failed to provide sufficient information to show possession of what is being claimed. For example, claims 1, 6 and 17 recite the terms “animal-based food item” plant-based ingredients”, and “target food item” along with the term “data feature”.  The term “data feature” could represent any physiochemical, nutritional and/or molecular data feature, such as shape, sheen, color, hardness, saltiness, vanilla flavor, density, hydrophobicity, calcium content, etc.  Similarly, a “target food item” could represent any food item such as milk, hard candy, pasta, hot dog, pickles, chia seeds, chocolate chip cookies, soup, 
 
Claims 1-4, 6, 9, 11-17 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claims contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue.” These factors include, but are not limited , 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1998) as appropriate. See also MPEP § 2164.01(a) and § 2164.04.
These factors include, but are not limited to:
(A)    The breadth of the claims;
(B)     The nature of the invention;
(C)     The state of the prior art;
(D)     The level of one of ordinary skill;
(E)     The level of predictability in the art;
(F)     The amount of direction provided by the inventor;
(G)     The existence of working examples; and
(H)     The quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Upon applying this test to claims 1-4, 6, 9, 11-17 and 21-26, it is believed that undue experimentation would be required because:
               (a) The breath of the claims and disclosure are great.  Claims 1-4 are directed to general idea of generating a recipe using plant-based food ingredients to mimic animal-based food items wherein the recipe is generated using “features” of the plant-based ingredients and animal-based food items.  The “features” of the plant-based ingredients items could be almost any characteristic or combination thereof including vitamin content, color, hardness, saltiness, solubility, or particle size.  Similarly, the animal-based food items could be almost any edible article having an animal-derived ingredient including milk, eggs, a steak, chicken nugget, or brownie comprising eggs; and the plant-based food ingredients could be almost any edible article which is plant derived including chia seeds, strawberries, a veggie burger, tofu or wheat flaked 
               (b) There is no direction or guidance presented for what features and food items are envisioned. 
               (c) There is an absence of working examples concerning the method of 1-4, 6, 9, 11-16, 21 and 22 and the system of claims 17 and 23-26.   
               In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-4, 6, 9, 11-17 and 21-26.

Claims 1-4, 6, 9, 11-17 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is directed to a method to generate a recipe using plant-based ingredients to mimic a given animal-based food item.  
The first step of the method requires identifying a set of data features associated with a given animal –based food item, wherein the set of data features for the given animal-based food item is stored in a target ingredient database.  It is not clear if the term “ingredient” is associated with or analogous to the term “item.”  In other words, is a food item also an ingredient?

Response to Arguments
Applicants’ arguments filed 10 December 2020 have been fully considered but they are not persuasive. 
Applicants submit “[t]he Office Action does not set forth the Office’s view on the level of ordinary skill in the relevant art for the purpose of determining whether the written description requirement is satisfied.”
Applicants submit “a person having ordinary skill in the art would have at least a bachelor’s degree from a four-year university in computer science or statistical mathematics, with knowledge of how to configure and program neural networks, classifiers and other machine learning techniques, as well as at least five years’ experience applying this knowledge in the context of food science to formulate or predict foods.”  


	Applicants submit “[t]here is sufficient written description to inform a skilled artisan that the Applicant was in possession of the claimed invention as a whole at the time the application was filed.”   Applicants submit “[a] person of ordinary skill in the art would have understood at the time of filing the application that the more specificity or data (e.g. more ingredients, more data features of each source ingredient, etc.) is used to train the machine learning prediction mode, the more information there is in the hypothesis space to make a more informed prediction.”   Applicants explain, “[o]nce trained, a trained neural network is used to generate a recipe from the formula. The recipe includes a cooking process to mimic the given food item.”
In this instance, the applicant has failed to provide sufficient information to show possession of what is being claimed. For example, a “target food item” could represent any food item such as milk, hard candy, pasta, hot dog, pickles, chia seeds, chocolate chip cookies, soup, etc. and an “animal-based food item” could represent a brownie made with eggs, milk, hamburger, beef stew, brie cheese, cheese cake, etc.   There is no direction in the specification as to how many data features or what type of data features are required to predict a substitute for any given target food item or animal-based food item.  Nor, is there a definition as to what is encompassed by a successful mimic.  For example, the colors of a hamburger could be “mimicked” in a plant-based polymer model of a hamburger or the color, texture and flavor could be “mimicked” in a formulation comprised of plant-based ingredients.  In this case, it is 
  	Applicants submit “[t]he specification describes representative species of the data feature genus.”  Applicants explain “[t]he use of a broad term as shorthand to encompass many specific examples is necessity of language to preclude the need for patent claims to include long lists of possibilities, and because the Applicant is entitled to a scope of equivalents in the claim terms once multiple examples or species are disclosed.”  
	While Applicants may have  “possession” of the concept of “data features” that are associated with food items and food ingredients, Applicants do not have “possession” of all the complex combinations of data features that are required to “mimic” every food-item encompassed by the claims.  As noted above, Fraser et al. disclose the complexity of mimicking an animal-based product such as raw hamburger.  Applicants have not limited the scope of claim 1 or 17 to simple substitutions such as disclosed in the Vegan “Chicken” Salad recipe disclosed by eating bird food.  
	Applicants submit “breadth is not the same thing as lacking written description.”  
	While the breadth is not necessarily suggestive of a lack of written description, in this case the breadth of “things” encompassed by the term “food-item” or “animal-based food item,” cannot possibly all be solved by the same processes.  The process of defining data features 
	Applicants submit “[t]he specification describes guidance for data feature selection.”  While the specification defines “data feature” broadly to include physiochemical, biochemical, nutritional or chemical data features, there is no guidance as to how many or what types of a “data features” would be required to aptly mimic a given food item.  
	Regarding the enablement requirement under 35 U.S.C. 112 (a), Applicants submit “more than thirty paragraphs of the disclosure are devoted to teaching how to make and use the formula generator and the receipt [sic] generator, a level of information that drastically cuts the amount of experimentation needed and increases the amount of direction given in the specification about how to make and use the invention.”  
	The Examiner maintains the rejection under 35 U.S.C. 112 (a) as set forth above.  The disclosure provides no link or association between a feature or combinations of features and a particular type of food item. The process of developing recipes from substitute ingredients based on all nutritional features, such as vitamin B, calcium, sodium, etc., would necessarily result in a different recipe than one based on a combination of flavor, texture, nutritional and physical features.  Moreover, this result would be dependent on the particular, animal-based food item or plant-based ingredient.  	   
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874.  The examiner can normally be reached on M-F: 8 a.m. - 4 p.m..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1796



/ELIZABETH GWARTNEY/Primary Examiner, Art Unit 1796